Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (Figures 6-10 and 15), corresponding claims 11-12, 14-16, and 20 in the reply filed on 04/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, claim 20 depends on claim 18, which reads on a nonelected Species. Claim 20 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected Species.
Thus, Claims 13, 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected Species.
Thus, claims 11-12, 14-16 are examining below.
Information Disclosure Statement
The listing of references in the specification, filed in the IDS 10/11/2019, is a proper information disclosure statement.  Therefore, the references have been considered by the examiner.
Priority
Receipt is acknowledged of a certified copy of foreign application EP 17166617.5.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the elastic portion in Figure 6 and the supporting element in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster et al  (US 5560106) hereinafter Armbruster.
Regarding claim 1, Armbruster shows a razor handle (Figures 2-29. Please note that in this art, there are many embodiments of handles) comprising:
a handle body (76, 68, 78, for an example Figure 6) being formed from a first material (Col. 3, line 60 “an elongated rigid handle”) and extending in a longitudinal direction between a front portion (where a replaceable blade cartridge 50 is mounted thereon, Figure 4)  and an opposing rear portion (other opposite end portion of the handle);
the handle body including a median plane (M, for an example, Figure 2A below) extending along the longitudinal direction of the handle body and having an intermediate portion (There are many embodiments of handles and resilient connections as seen in Figures 4-29. For an example, Figure 6 below shows an intermediate portion) positioned between the front portion and the rear portion (Figure 6 below);
the intermediate portion including at least one supporting element (circular flat ends 72 and projections 74, Figure 6), the at least one supporting element extending longitudinally along the median plane of the handle body (Figure 6) and having an outer shape that is a continuation of an outer shape of the intermediate portion along the longitudinal direction (Figure 6, the outer surface of the handle 76 continues an outer surface of the resilient connection 68);
the intermediate portion including elastic areas (an resilient areas of the resilient connection 68 and Col. 4, lines 18-36 “a resilient plastic material”), the elastic areas being formed from a second material that is different from the first material (for an example, Figure 6 that shows the resilient connection material 68 different from the handle material 76) and being disposed on either side of the at least one supporting element about the median plane (Figure 6, the resilient connection material 68 is disposed either side of the median plane). 

    PNG
    media_image1.png
    432
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    508
    811
    media_image2.png
    Greyscale

Regarding claim 12, Armbruster shows that the front portion is pivotable relative to the rear portion (for an example, Figure 2A above, see an arrow 20).
Regarding claim 14, Armbruster shows that the second material contains characteristics that allow the second material to have more elasticity than the first material (the resilient connection 68 is more elasticity than a rigid material of the handle).
Regarding claim 15, Armbruster shows that the at least one supporting element is formed from the first material (the circular flat ends 72 are parts of the handle 76). 
Regarding claim 16, Armbruster shows that the at least one supporting element is formed from a second material (Figure 6, the projections 74 are parts of the resilient connection 68), the second material contains characteristics that allow the second material to have more elasticity than the first material (the resilient connection 68 is more elasticity than a rigid material of the handle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5678316, US 2019/0084169, US 2004/0177519, US 5038472, US 6662406, US 2005/0172493, and US 2007/0208354 show resilient razor handles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        4/13/2021